Rex, J.
It is assigned as the principal ground for the-reversal of the judgment of affirmance of the district court that the court of common pleas erred in its instructions-to the jury.
"We do not- think so.
The removal of the plaintiff from the cars by the conductor of the afternoon train for refusing on demand to produce a ticket or pay fare for his passage from Cleveland to Vermilion was, under the rules of the defendant, a proper exercise by the conductor of the rights of the defendant, and for which, when exercised in such manner as to do no unnecessary injury to the person removed, the defendant is not liable in damages.
The fact that the plaintiff, in the forenoon of that day, had been in possession, by purchase of the defendant, of ■an unused and unexpired commutation ticket, which had been taken up by the conductor of another of the defendant’s trains, did not, even if the commutation ticket was *219wrongfully taken from him, relieve the plaintiff’ of the duty of producing a ticket or paying fare for the trip to the conductor of the afternoon train, nor the conductor of the duty of removing him from the train if on demand he refused so to do.
The questions whether the commutation ticket was rightfully or wrongfully taken from the plaintiff by the conductor of the morning train, and whether the taking up of the-ticket under the circumstances stated, was a breach of the-contract to carry the plaintiff on the part of the defendant, and the damages, if any, for such breach, were withdrawn by the parties from th^ consideration of the jury, and are, therefore, not now before us; but, if they were, the decision of them could have no effect in determining the question made by the assignment of error in this case.
The question here is as to the reasonableness of the rule-under which the conductor acted in removing the plaintiff from the train for refusing to pay the fare specified by the defendant between the points named.
The right of a railroad company to require of a passenger the payment of fare to his destination is unquestioned, and a rule requiring its conductors of trains to eject therefrom all passengers who refuse upon demand to produce a ticket for the passage or pay the fare therefor is reasonable. See Crawford v. The C. H. & D. R. R. Co., 26 Ohio St. 580 ; Townshend v. The N. Y. C. & H. R. R. Co., 56 N. Y. 296, and the numerous authorities cited by counsel in the argument in this case.
We are, therefore, of opinion that the district court did. not err in affirming the judgment of the court of common. ' pleas.

Leave refused.